
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 422
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Ms. Sutton (for
			 herself, Mr. Kucinich,
			 Ms. Fudge,
			 Mr. Ryan of Ohio,
			 Ms. Kilroy,
			 Mr. Wilson of Ohio,
			 Mr. Space, and
			 Mr. Boccieri) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating LeBron James for being named
		  the 2009 Most Valuable Player in the National Basketball
		  Association.
	
	
		Whereas LeBron James was born on December 30, 1984, in
			 Akron, Ohio;
		Whereas LeBron James played basketball for and graduated
			 from St. Vincent-St. Mary High School in Akron, Ohio;
		Whereas LeBron James was the first sophomore to be named
			 Ohio's Mr. Basketball;
		Whereas LeBron James was named Ohio's Mr.
			 Basketball three consecutive years in high school;
		Whereas LeBron James was the first sophomore ever selected
			 to the USA Today All-USA First Team;
		Whereas the Cleveland Cavaliers drafted LeBron James at
			 the age of 18 with the number one overall pick in the 2003 NBA draft;
		Whereas LeBron James was named the NBA Rookie of the Year
			 for the 2003–04 season and named to the NBA All-Rookie Team;
		Whereas LeBron James has been selected to the Eastern
			 Conference All-Star Team in the 2004–05, 2005–06, 2006–07, 2007–08, and
			 2008–09;
		Whereas LeBron James was named NBA All-Star Game Most
			 Valuable Player in 2006 and 2008;
		Whereas LeBron James was a bronze medalist as part of the
			 2004 USA men's national basketball team;
		Whereas LeBron James was a gold medalist and a captain of
			 the 2008 USA men's national basketball team;
		Whereas LeBron James contributes in the community with
			 events such as the King for Kids Bike-A-Thon held annually in
			 Akron, Ohio;
		Whereas LeBron James has been awarded the NBA Community
			 Assist Award for his philanthropic work;
		Whereas LeBron James was named the 2008 NBA Scoring
			 Champion;
		Whereas LeBron James is the second player in history to
			 post five straight seasons of at least 27 points, six rebounds, and six assists
			 per game;
		Whereas LeBron James has achieved 27 career
			 triple-doubles;
		Whereas LeBron James averaged 28.4 points, 7.6 rebounds,
			 and 7.2 assists per game during the 2008–09 season; and
		Whereas LeBron James has demonstrated that hard work and
			 teamwork can bring success, and has led the Cleveland Cavaliers to 66 wins and
			 16 losses, the best regular season record in franchise history and in the NBA
			 for the 2008–09 season: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates
			 LeBron James for being named the 2008–09 NBA Most Valuable Player after
			 receiving 109 of a possible 121 first-place votes;
			(2)commends LeBron
			 James for being the first Cleveland Cavaliers player to be named the NBA Most
			 Valuable Player;
			(3)commends LeBron
			 James for being the youngest player since 1979 to be named the NBA Most
			 Valuable Player;
			(4)recognizes LeBron
			 James' contributions to the City of Akron and the City of Cleveland both on and
			 off the court; and
			(5)directs the Clerk
			 of the House of Representatives to transmit a copy of this resolution to LeBron
			 James, to the Cleveland Cavaliers organization, and to the Commissioner of the
			 National Basketball Association.
			
